UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

JAMES ANTHONY MILLER, )
Plaintiff, §
v. § Civil Action No.: l:lS-cv-02144 (UNA)
LIBRARY OF CONGRESS, §
Defendant. §
MEMORANDUM OPINION

 

This matter is before the Court on its initial review of plaintiff s pro se complaint
(“Compl.”) and application for leave to proceed in forma pauperis (“IFP”). The Court will grant
the lFP application and dismiss the case for lack of subject matter jurisdiction See Fed. R. Civ.
P. 12(h)(3) (requiring the court to dismiss an action “at any time” if it determines that the subject
matter jurisdiction is wanting).

Plaintiff, a resident of Washington, D.C., sues the Library of Congress. Compl. at caption.
Plaintiff alleges that he “received copyright protection for his songs in the l99()s and provided a
book of his Songs” to defendant Ia’. at l. He alleges that defendant “lost his book of songs” in
1993, but then states, upon his information and belief, that defendant allegedly stole the book and
“allowed it to be used by others to violate his copyright” without his consent Id. He requests
damages in the amount of one hundred million dollars. Ia’.

“Whenever the copyright in any work protected under the copyright laws of the United
States shall be infringed by the United States by a corporation owned or controlled by the United
States, or by a contractor, subcontractor, or any person, firm, or corporation acting for the

Government and with the authorization or consent of the Government, the exclusive remedy of the

owner of such copyright shall be by action against the United States in the Court of Claims.” 28
U.S.C. § l498(b). The Library of Congress constitutes a federal agency. See Hz'ckman v. Library
ofCongress, 74 F. Supp. 3d 329, 331 (D.D.C. 2014) (citing Keejj% v. Library, 777 F.Zd 1573, 1574
(D.C. Cir. 1985). Therefore, the U.S. Court of Federal Claims has exclusive jurisdiction over
plaintiff’ s claims.

Therefore, this case will be dismissed for want of subject matter jurisdiction A separate

aaafiat

Date: October ge ,2()18 UnitctlStat@ Iistrict 11de

Order accompanies this Memorandum Opinion.

